DETAILED ACTION
The office action is in response to original application filed on 1-27-21. Claims 1-10 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
Claims 1-7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2008/0304300 to Raju et al. (“Raju”) in view of US 2015/0343911 White et al. (“White”).
Regarding claim 1, Raju discloses a hybrid cascaded APF topology, comprising: a three-phase cascaded H-bridge (para; 0031, lines 4-5, switching SiC devices in one embodiment are used in two-level H-bridges 13, Cell A, B and C) comprising bridge arms of three phases (para; 0016, MOSFET H-bridge that is placed in series with the three-phase AC-DC converter), the bridge arm of each phase comprising a plurality of H-bridge cells (fig. 4, Cells A, B, C) connected in series, and the bridge arms of the three phases being connected to a power system needing active filtering via inductors (para; 0035, lines 6-8, SiC Schottky diodes and then filtered via a reactor/inductor 33 and a filter capacitor 35 to provide a constant DC voltage output); and the three-phase H-bridge circuit comprising branches of the three phases and two capacitors connected in parallel (fig. 3, two capacitors parallel in both # 13) across the branches of the three phases, and the 
But, Raju does not discloses a three-phase H-bridge circuit connected at star connection points of the three phase cascaded H-bridge,
However, White discloses a three-phase H-bridge circuit connected at star connection points (para; 0027, lines 19-20, the three-phase half bridge star-connected configuration) of the three phase cascaded H-bridge,
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Raju by adding three-phase half bridge star connection as part of its configuration as taught by White, in order to allow the full voltage amplitude of DC link across the line to line connection of the motor windings.
Regarding claim 2, Raju discloses a bridge arm extends from a midpoint (fig. 4, connection from Cell A to Cell B) of the two capacitors of the three-phase H-bridge circuit, the bridge arm being connected to the power system (13.8 KVac).
Regarding claim 3, Raju discloses a number of the H-bridge cells of the bridge arm of each phase is determined according to actual requirements for 
Regarding claim 4, Raju discloses the H-bridge cells generate a fundamental voltage (para; 0035, line 8, constant DC voltage output) required by the APF topology by using a first switching frequency (para; 0033, lines 7-9, use all high switching frequency SiC devices in order to achieve high power quality and meet requisite standards), the three-phase H-bridge circuit is responsible for a portion of the fundamental voltage or is not responsible for the fundamental voltage, and the three-phase H-bridge circuit uses a second switching frequency (para; 0008, lines 11-15, generate multiple outputs at different frequencies and voltage levels; and (4) provide advanced control functions for entire power system, such as reactive power compensation, voltage regulation, and active harmonic filtering, active damping etc) for harmonic compensation (para; 0059, lines 5-6, limit the input current harmonics to acceptable levels).
Regarding claim 5, Raju discloses the second switching frequency is greater than the first switching frequency (para; 0027, line 21, (DC only, DC w/60 Hz w/400 Hz outputs, ... , etc).
Regarding claim 6, Raju discloses the claim limitation as set forth in the rejection of claims above.

Regarding claim 7, Raju discloses a modulation wave into a fundamental modulation wave (para; 0047, lines 6-8, full voltage and current are maintained at the expense of degraded, but still within acceptable harmonic distortion specifications and fig. 6) and a harmonic modulation wave (fig. 6, wave form 72 and 74), comparing a magnitude of the fundamental modulation wave with a magnitude of a low frequency carrier wave (para; 0008, lines 5-6, low frequency input and output), and driving the switching transistors of the H-bridge cells according to a result of the comparison (para; 0007, lines 5-7, limited voltage rating and switching frequency of current high voltage IGBTs result in a large component count and low system performance); and comparing a magnitude of the harmonic modulation wave with a magnitude of a high-frequency carrier wave (para; 0047, lines 6-8, full voltage and current are maintained at the expense of degraded, but still within acceptable harmonic distortion specifications and fig. 6), and driving the switching transistors of the three-phase H-bridge circuit according to a result of the comparison (Claim 19, cascaded single-phase H-bridge and in the .
Claims 9-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2008/0304300 to Raju et al. (“Raju”) in view of US 2015/0343911 White et al. (“White”) and further in view of US 2019/0252134 Haes (“Haes”).
Regarding claim 9, Raju in view of White discloses the claim limitation as set forth in the rejection of claims above
But, Raju in view of White does not discloses a computer-readable storage medium storing a plurality of instructions therein, wherein the instructions are loadable by a processor of a terminal device and suitable for performing the control method.
However, Haes discloses computer-readable storage medium (fig. 2, 280) storing a plurality of instructions (para; 0040, lines 6-7, perform tasks such as computing, compiling, and/or executing computer executable instructions) therein, wherein the instructions are loadable by a processor (processor 230) of a terminal device (three phase lines 110) and suitable for performing the control method.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Raju in view of White by adding computer-readable storage medium as part of its configuration as taught by Haes, in order to store instruction or many instructions, and may be distributed 
Regarding claim 10, Raju in view of White discloses the claim limitation as set forth in the rejection of claims above
But, Raju in view of White does not discloses a processor and a computer-readable storage medium, wherein the processor is configured to execute instructions, and the computer-readable storage medium is configured to store a plurality of instructions, the instructions being loadable by a processor and suitable for executing the control method.
However, Haes discloses a processor (processor 230) and a computer-readable storage medium (fig. 2, 280), wherein the processor is configured to execute instructions (para; 0040, lines 6-7, perform tasks such as computing, compiling, and/or executing computer executable instructions), and the computer-readable storage medium is configured to store a plurality of instructions (para; 0040, lines 6-7, perform tasks such as computing, compiling, and/or executing computer executable instructions), the instructions being loadable by a processor (processor 230)  and suitable for executing the control method.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Raju in view of White by adding computer-readable storage medium as part of its configuration as taught by .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. US 2014/0063874 A1-A direct double-frequency ripple current control in a two stage high-frequency-link (HFL) based fuel cell converter that can achieve low-frequency ripple free input current without using large electrolytic capacitors is provided. To eliminate the double-frequency ripple current disturbance introduced by the single-phase inverter load, a proportional resonant (PR) controller is developed to achieve an extra high control gain at designed resonant frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836